Sandler, J. (concurring).
On the facts presented to Special Term, a close question was presented. Plaintiff’s subsequent failure to post the required bond and to enforce its rights under the preliminary injunction for almost two years seems to me to constitute the unusual situation in which it is appropriate for an appellate court to consider on appeal events subsequent to the order appealed from. That failure undermines significantly the bona fides of plaintiff’s contention at Special Term that a preliminary injunction was required to avoid irreparable damage. If the plaintiff could wait almost two years before undertaking to enforce its rights under the preliminary injunction, I think it can wait a brief additional period before the case is tried.